Citation Nr: 9907271	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-30 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether reduction of a 50 percent disability rating for 
post-traumatic stress disorder (PTSD) and generalized anxiety 
disorder to a 30 percent rating was appropriate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1969 
to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision that 
implemented a previously proposed reduction in a disability 
evaluation for PTSD and generalized anxiety disorder.  


FINDING OF FACT

Evidence available in October 1996 showed that the veteran 
had psychiatric symptoms that more nearly approximated the 
rating criteria for a 30 percent rating; his PTSD and 
generalized anxiety disorder caused no more than moderate 
social and industrial impairment.  


CONCLUSION OF LAW

A rating reduction from 50 percent to 30 percent for PTSD and 
generalized anxiety disorder, effectuated by an October 1996 
rating decision, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105(e), 4.132, Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder in the present case indicates 
that, by a May 1993 rating action, the regional office (RO) 
granted service connection for PTSD and generalized anxiety 
disorder, and assigned a 50 percent evaluation for this 
disability, effective from November 11, 1992.  Following 
receipt of a report of a VA examination conducted in May 
1996, the RO, by a rating action dated in the same month, 
proposed to reduce the evaluation for the veteran's 
service-connected psychiatric disability to 30 percent.  At a 
personal hearing conducted before a hearing officer at the RO 
in September 1996, the veteran presented testimony expressing 
his disagreement with this proposed reduction.  However, by 
an October 1996 rating action, the evaluation of the 
veteran's PTSD and generalized anxiety disorder was reduced 
from 50 percent to 30 percent, effective from January 1, 
1997.  Thereafter, the veteran perfected a timely appeal with 
respect to the propriety of the reduction.  

The provisions of 38 C.F.R. § 3.105(e) (1996) require that 
the veteran be notified of the reduction action and the 
reasons therefor.  He must be given 60 days for the 
presentation of additional evidence.  § 3.105(e).  This was 
done by letter dated in May 1996.  The reduction was not made 
effective until January 1, 1997, more than 60 days following 
an October 24, 1996 notice of the RO's decision.  
Consequently, it appears that the RO did not violate any of 
the procedures required under § 3.105--the veteran was 
notified of his rights, given the appropriate time to 
respond, and the reduction was made effective no sooner than 
permitted ("the last day of the month in which a 60-day 
period from date of notice to the payee expires").  
§ 3.105(e).  It should also be pointed out that a reduction 
of the 50 percent rating, taken within less than five years 
of the award, is not governed by the provisions of 38 C.F.R. 
§ 3.344 (1996) regarding stabilization of ratings.  See 38 
C.F.R. § 3.344(c) (1996).  

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1996).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1996).  

The criteria in effect at the time of the October 1996 rating 
action which reduced the evaluation of the veteran's 
service-connected psychiatric disability from 50 percent to 
30 percent provide for a 10 percent rating when pertinent 
symptomatology is less than the criteria necessary for a 
30 percent evaluation and when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.  Diagnostic Code 9411.  A 
30 evaluation is assignable when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired.  Psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is assignable when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; (by 
reason of psychoneurotic symptoms) the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Code 9411 (1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  Therefore, with these considerations 
in mind, the Board will address the merits of the claim at 
issue.  

Throughout the current appeal, the veteran has asserted that 
the 50 percent rating for his service-connected disability 
should not have been reduced.  The veteran has described 
symptoms of nightmares occurring two to three times a week, 
flashbacks occurring two to four times a week and lasting a 
couple of minutes to a couple of hours, difficulty sleeping, 
feelings of uneasiness after having nightmares (causing him 
to "check" the perimeter of his mother's house where he 
lives), and withdrawal.  He has claimed that this disability 
led to his separation from his wife.  Hearing transcript (T.) 
at 2-4, 10.  In addition, the veteran explained that, 
contrary to the VA examiner's report, the veteran had 
thoughts about committing suicide "for a long time" but did 
not have a plan.  T. at 12.  The veteran also testified that, 
approximately 15 or 18 years prior to the hearing, he got so 
angry at someone that he tried "to really hurt them" and 
that he stopped working (as a carpenter) in 1989 due to his 
nerves.  T. at 11-12.  

According to the veteran's testimony, he tries to visit with 
his children every day.  At these times, he takes them out to 
eat, to play in the park, and to school activities.  T. at 9.  
The veteran also stated that, while living at his mother's 
home, he runs errands for her (such as going to the store) 
and does work for her around the house.  T. at 9.  The 
veteran also reported that he "get[s] along" with his 
neighbors "[a]s best [as] . . . [he] can."  T. at 11.  The 
veteran testified that he receives treatment at the Vet 
Center in Beckley once a week and that a physician in Salem 
recommended that he attend the PTSD program.  
T. at 5-6, 13-14.  According to the veteran's testimony, he 
began receiving treatment for this service-connected 
disability in May 1996.  T. at 7-8.  

Further review of the claims folder indicates that, in March 
1993, the veteran was afforded a VA examination at which time 
he denied having a regular job and reported that his longest 
job had lasted approximately eight months and that he had 
last worked one year prior to the medical evaluation.  The 
veteran stated that he "need[ed] work."  The examiner noted 
that the veteran drove himself to work, and arrived alone at 
the office.  In addition, the veteran complained of anxiety, 
weakness, tiredness, difficulty sleeping, and nightmares.  
The veteran denied any previous psychiatric treatment.  

Mental status evaluation demonstrated that the veteran was 
cooperative.  He talked clearly, audibly, and rationally.  In 
addition, he was found to have clear speech which lacked 
spontaneity; a flat, depressed, and restricted affect with 
some concretization; poor eye contact; an anxious mood; and 
poor grooming.  The examiner found no evidence of a 
psychosis, a thought disorder, organic brain syndrome, or 
active homicidal or suicidal ideation or intent.  In 
addition, based upon the veteran's report regarding his 
activities, the examiner described the veteran as a loner.  
The examiner diagnosed chronic and recurrent generalized 
anxiety disorder which was moderate in degree, as well as 
mild PTSD.  In addition, the examiner recommended 
psychological testing to assess the veteran's personality and 
suggested that the veteran could benefit from outpatient 
psychiatric treatment and from vocational rehabilitation 
services.  

Over three years later, in May 1996, the veteran sought 
treatment for complaints of "depression and nerves."  He 
denied having suicidal ideation.  Further complaints included 
problems with concentration, marital discord, losing weight, 
problems sleeping, and occasional suicidal ideation.  The 
veteran reported that his symptoms of depression, 
nervousness, and insomnia were ongoing for the previous six 
months and that he had had PTSD for three years prior to the 
medical evaluation.  The emergency room physician prescribed 
anti-depressant medication and scheduled an appointment with 
the psychiatrist at the earliest possible date.  

Approximately one week later, the veteran was examined by the 
same examiner who had conducted the March 1993 evaluation.  
At the May 1996 examination, the veteran reported that he had 
last worked in 1989 and that he had not received any previous 
treatment.  In addition, he stated that he had no particular 
hobbies and that he did not belong to any particular club or 
organization.  He described himself as a loner.  He also 
complained of depression, anxiety, difficulty sleeping, 
nightmares, flashbacks, inability to concentrate, fleeting 
suicidal ideations, irritability, and agitation with 
concentration difficulties.  

Mental status evaluation revealed that the veteran was neat, 
tidy, and cooperative, and that he had an angry and agitated 
affect, some concretization of abstract thinking, and limited 
intelligence.  In addition, he talked clearly, audibly, and 
rationally.  His speech was clear, but lacked spontaneity.  
The examiner found no definite clinical evidence of 
organicity and no evidence of psychosis, a thought disorder, 
active homicidal or suicidal plans, or fleeting suicidal 
ideations.  The examiner diagnosed recurrent major affective 
disorder with psychomotor agitation which was mild to 
moderately severe in degree; a generalized anxiety disorder; 
and post-traumatic stress disorder which was mild to moderate 
in degree.  In addition, the examiner expressed his opinion 
that the veteran "definitely need[ed] . . . outpatient 
psychiatric treatment."  

Approximately three weeks after the May 1996 VA examination, 
the veteran sought treatment at the VA Mental Health Clinic.  
The veteran reported that he had a history of PTSD and 
complained of having trouble dealing with people and 
expressing himself, and problems with nightmares, insomnia, 
flashbacks, social withdrawal, anger, and an inability to 
relate to his wife and children.  At the time of this 
outpatient treatment session, the veteran noted that he had 
not gone to any PTSD groups.  The veteran noted that 
medication helped him to sleep, but he also described 
continued feelings of depression and vague suicidal thoughts 
(but no plan or previous attempts).  Chronic PTSD which was 
described as moderate in severity was assessed; medication 
was prescribed; and the veteran was strongly advised to 
attend PTSD group therapy sessions at the Vet Center and to 
return to the Mental Health Clinic in two months.  

A mental status evaluation completed by a social worker in 
July 1996 found the veteran to have a neat appearance; a 
friendly and cooperative manner; average intelligence; 
appropriate speech; orientation to time, place, and person; 
normal memory function; appropriate affect; motor activity 
which was relaxed and at ease; good judgment; and no evidence 
of a thought disorder (including no delusions, disorganized 
thinking, or hallucinations).  The examination revealed some 
evidence of depression, including sleep disturbance, a low 
energy level, as well as suicidal and homicidal thoughts, but 
the veteran had an average appetite, no recent weight change, 
no change in sex drive, and no recent losses.  In addition, 
the social worker noted the veteran's good mood.  The social 
worker concluded that the veteran had a history of PTSD, and 
noted the veteran's treatment at the local VA mental health 
clinic (for treatment of depression and insomnia), and 
recommended that the veteran see him "on a one-to-one basis 
for counseling purposes for his PTSD." It was recommended 
that the veteran be screened for inclusion in a group 
treatment program.  

Approximately two weeks later, the veteran returned to the 
social worker for a scheduled appointment.  Evaluation by the 
social worker revealed that the veteran was alert, oriented, 
and in a good mood with an appropriate affect.  The social 
worker noted that the veteran did not express any high risk 
behavior and that he was being screened for possible 
inclusion in the PTSD Group Treatment Program at the Vet 
Center.  One week later, in August 1996, the veteran 
underwent further evaluation by the social worker.  
Evaluation by the social worker noted that the veteran was 
alert, oriented, and in a good mood; had an appropriate 
affect; and did not express any high risk behavior.  In 
addition, the veteran agreed to being placed into a Vietnam 
support group.  Additional medical reports dated in August 
1996 show the veteran's presence at these weekly treatment 
sessions and indicate that he was in a good mood, had an 
appropriate affect, and did not exhibit any high risk 
behavior.  

Also in August 1996, the veteran was evaluated at the local 
VA mental health clinic at which time he reported that he had 
started to receive PTSD group treatment at the Vet Center.  
The veteran also reported that his medicines were helping him 
and that he slept well and was able to communicate with his 
family.  The veteran denied any side effects except 
dizziness.  The veteran informed the examiner, however, that 
he continued to have a problem with loud noises.  The 
examiner concluded that the veteran seemed to be emotionally 
stable on his present medications and instructed the veteran 
to return to the clinic in two months.  

The Board acknowledges that the aforementioned medical 
records demonstrate that the veteran experiences depression, 
nervousness, concentration problems, marital discord, 
problems with weight, trouble sleeping, irritability, 
occasional suicidal ideation, nightmares, flashbacks, and an 
inability to concentrate.  He has also been found at time to 
have an angry and agitated affect, some concretization of 
abstract thinking, and limited intelligence.  The veteran has 
consistently described himself as a loner and has reported 
that he last worked in either 1989 or 1992.  However, the 
veteran has also been found to be neat, tidy, and 
cooperative; he talks clearly, audibly, and rationally, and 
has speech which is clear (although lacking in spontaneity).  
In addition, there is no definite clinical evidence of 
organicity or of a psychosis, a thought disorder, or active 
suicidal or homicidal plans.  Significantly, the examiner who 
conducted both VA examinations considered all his symptoms 
and diagnosed, at the March 1993 evaluation, a chronic and 
recurrent generalized anxiety disorder which was moderate in 
degree as well as mild PTSD.  Thereafter, at the May 1996 
evaluation, this same examiner diagnosed a recurrent major 
affective disorder, with psychomotor agitation, which was 
mild to moderately severe in degree; a generalized anxiety 
disorder; and post-traumatic stress disorder which was mild 
to moderate in degree.  

Clearly, the veteran's service-connected psychiatric 
disability, defined to include both PTSD and a generalized 
anxiety disorder, has been consistently described as being 
mild to moderate in degree.  Although medical reports dated 
after the last VA examination in May 1996 indicate that the 
veteran was receiving routine outpatient treatment for his 
service-connected psychiatric problems, these documents also 
show that this disability had not worsened.  In fact, at an 
outpatient treatment session approximately three weeks after 
the May 1996 VA evaluation, the examiner noted the veteran's 
relevant symptoms and concluded that they represented no more 
than moderate impairment.  Medical records dated in July and 
August 1996 noted that the veteran was found to be alert, 
oriented, and in a good mood; he had an appropriate affect, 
and did not exhibit any high risk behavior.  The report of 
the August 1996 treatment session at the local VA mental 
health clinic also showed that the veteran was doing well 
(e.g., sleeping well and able to communicate with his family) 
with his medication.  Importantly, the examiner concluded 
that the veteran seemed to be emotionally stable on his 
medications.  

Consequently, because the veteran's PTSD and generalized 
anxiety disorder have been found to have resulted in no more 
than moderate impairment, and because the more recent records 
show what appears to be only minimal problems tend to 
strongly support such a conclusion, the veteran's disability 
cannot be said to have caused more than "definite" social 
and industrial impairment under the rating criteria in effect 
at the time.  VAOPGCPREC 9-93 (Nov. 9, 1993) (concluding that 
the term "definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large").  

The veteran's representative has requested that the Board 
remand the veteran's claim for additional development.  In 
particular, the representative asserted that the VA 
examinations which the veteran had previously undergone were 
inadequate for rating purposes because they failed to provide 
global assessment of functioning (GAF) scores, any discussion 
of resulting impairment of social or occupational 
functioning, and little reference to the pertinent rating 
criteria in effect prior to November 1996.  In this regard, 
the representative asked that, on remand, the veteran be 
afforded an additional VA examination which would address 
these issues and which would delineate the symptomatology and 
corresponding social and occupational impairment associated 
solely with the veteran's PTSD.  

The Board has thoroughly reviewed the claims folder and has 
considered the representative's request.  Importantly, 
however, as the Board has previously discussed, the two VA 
examinations which the veteran underwent have specifically 
described the severity of both aspects of his 
service-connected psychiatric disorder (PTSD and generalized 
anxiety disorder), and the findings made during these 
examinations, as well as the subsequently prepared treatment 
reports, tend to support the conclusion that no more than 
"definite" impairment was shown at the time the RO took 
action to reduce the veteran's rating.  Additionally, a 
remand at this point to obtain evidence regarding the 
veteran's current state would not be helpful to deciding the 
propriety of the reduction undertaken in 1996.



ORDER

The claim of improper reduction of a 50 percent rating to a 
30 percent level for PTSD and generalized anxiety disorder is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


